TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00281-CR




                                    Roy Edward Munoz, Appellant

                                                    v.

                                    The State of Texas, Appellee




             FROM THE COUNTY COURT AT LAW NO. 2 OF TOM GREEN COUNTY
            NO. 01-02826L2, HONORABLE PENNY ANNE ROBERTS, JUDGE PRESIDING




                This is an appeal from a judgment of conviction for assault. Sentence was imposed on

January 23, 2002. There was a timely motion for new trial. The deadline for perfecting appeal was

therefore April 23, 2002. Tex. R. App. P. 26.2(a)(2). Notice of appeal was filed on April 24. No

extension of time for filing notice of appeal was requested. Tex. R. App. P. 26.3. There is no indication

that notice of appeal was properly mailed to the district clerk within the time prescribed by rule 26.2(a).

Tex. R. App. P. 9.2(b). Under the circumstances, we lack jurisdiction to dispose of the purported appeal

in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208

(Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
                 The appeal is dismissed.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: May 31, 2002

Do Not Publish




                                                 2